ORDER TO CONTINUE SENTENCE REVIEW HEARING
On January 21, 2016, the Defendant’s deferred sentence was revoked for violation of conditions and he was sentenced to a commitment to the Department of Corrections for a term of five (5) years, with two (2) years suspended, for the offense of Count I: Criminal Possession of Dangerous Drugs, a Felony, in violation of §45-9-102, MCA. The Defendant received credit for time served on the revocation of 58 days for a total credit for time served of 144 days. The Court recommended that the Defendant be placed in the NEXUS Program. If the Department of Corrections deemed it appropriate for the Defendant to be released early, the Court would consider that recommendation. The Court ordered that the relevant conditions previously imposed be re-imposed as conditions of the suspended portion of the Defendant’s sentence.
On May 5, 2016, the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”) attempted to hear the Defendant’s Application for review of that sentence. However, technical difficulties with the Vision Net connection to NEXUS prevented the hearing and it was rescheduled for the following day. On May 6, 2016, a video conferencing connection still could not be made. The Defendant was given the option to have his hearing by telephone conference and waive his right to a visual appearance or to continue to August. The Defendant was represented by Peter Ohman of the Office of the State Public Defender. Mr. Ohman conferred with his client and the Defendant elected to continue his hearing until the Sentence Review hearings in August 2016. The State was not represented.
Therefore, it is the unanimous decision of the Sentence Review Division that the hearing for the application for review of sentence is CONTINUED to the next available hearings in August 2016. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.